Citation Nr: 0018942	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-10 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle sprain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1973 to January 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1998, and a statement of the case was issued in July 
1998.  A substantive appeal was received in July 1998.  The 
veteran testified at a personal hearing at the RO in 
September 1998.  Based on a communication from the veteran in 
which he agreed to report for a Board videoconference 
hearing, such a hearing was scheduled in September 1999.  
However, the veteran failed to appear.


FINDING OF FACT

The veteran's service-connected residuals of a left ankle 
sprain are manifested by complaints of pain, swelling and 
popping; on clinical examination, dorsiflexion was to 20 
degrees and plantar flexion was to 25 degrees; X-rays and MRI 
of the left ankle have revealed minimal degenerative changes, 
but no significant abnormality.


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for the veteran's service-
connected residuals of a left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5299-5271 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.  The 
United States Court of Veterans Appeals (Court) has held that 
a mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Once a claimant has 
presented a well-grounded claim, the VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
action is required to meet the duty to assist the veteran in 
this regard. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Based on service medical records and a March 1983 VA 
examination, the veteran was granted service connection for 
residuals of a left ankle sprain in a May 1983 rating 
decision; the veteran was assigned a compensable rating.  A 
June 1993 rating decision increased the rating for the 
veteran's left ankle disability to 10 percent, effective 
February 1993. 

At an April 1993 VA examination, the veteran complained that 
his ankle "goes out on him" and was accompanied by pain, 
swelling, and tenderness.  There was occasional crepitus with 
motion of the ankle.  The impression was status post sprained 
ankle with early degenerative changes.  Private X-rays dated 
in April 1993 revealed early osteoarthritis. VA outpatient 
treatment records dated in March and April 1995 reflect that 
the veteran complained that his left ankle would crack and be 
painful with walking.  Pain during range of motion testing 
was noted along with left ankle tenderness and decreased 
dorsiflexion.

In February 1998, the veteran reported that his disability 
had increased in severity and he requested a higher rating.  
In a March 1998 statement, the veteran stated that he had 
left ankle pain upon walking and performing his work duties.  
He indicated that his ankle would "pop" when walking.  He 
stated that he missed worked 6 or 7 times a month because of 
his left ankle pain.  

Private X-rays dated in April 1998 revealed no fractures, 
dislocation, or evidence of soft tissue injury.

At an April 1998 VA examination, the veteran complained of 
ankle swelling and "popping."  He indicated that he took 
Motrin.  He remarked that he was a housekeeper at the VA; 
when his ankle flared-up, he had to take breaks.  Physical 
examination revealed no swelling, edema, or ecchymosis.  He 
had negative anterior drawer and talar tilt signs.  There was 
slight decreased range of motion with dorsiflexion to 20 
degrees and planter flexion to 25 degrees.  There was minimal 
crepitation.  Distal vascular examination showed bounding 
distal pulses.  There was no ankle edema, swelling, or brawny 
induration.  X-rays revealed minimal degenerative changes.  
The diagnosis was left ankle injury in the remote past.  The 
examiner commented that the veteran's left ankle disability 
resulted in minimal impairment in function.  He ended his 
statements by remarking that there was "no significant 
impairment in the ankle on this date."

A VA treatment record reflects that the veteran was 
administered a steroid injection in March 1998.  The veteran 
had 5/5 strength with no left ankle instability; tenderness 
and pain on motion were noted.  

In his July 1998 substantive appeal, the veteran essentially 
indicated that he had not received a thorough examination in 
April 1998.

At his September 1998 RO hearing, the veteran testified that 
his left ankle was painful (10 on a scale of 1 to 10) and 
that his ankle would "lock" on him.  He stated that his 
left ankle weakness caused him to lose balance.  The veteran 
had an ankle brace on and said that he had purchased it on 
his own.  He stated that he had not used compression socks.  
He was not currently attending any physical therapy; he took 
Motrin twice a day.  The veteran stated that he was on his 
feet eight hours a day; he testified that he had missed about 
60 days of work due to his left ankle disability over the 
prior twelve months.  The veteran stated that his left ankle 
would lock about 14 times every week.

A December 1998 VA MRI of the left ankle revealed no 
significant abnormality.

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299 (the Board notes that 
Diagnostic Code 5299 is utilized for a musculoskeletal 
disability that is not specifically listed in the Schedule).  
Noting that the record shows evidence of arthritis confirmed 
by x-ray findings, the Board observes that the provisions of 
Diagnostic Code 5003 also provides for evaluation by 
limitation of motion.  Under Diagnostic Code 5271 for 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned where the evidence shows moderate limited 
motion, and a 20 percent evaluation may be assigned for 
marked limited motion.  38 C.F.R. § 4.71a.  The normal ranges 
of motion of the ankle are 20 degrees dorsiflexion and 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of a left ankle sprain.  
There has been no showing of left ankle deformity or 
instability.  While the evidence shows some limitation of 
motion of the veteran's left ankle, after viewing the 
clinical findings in light of the normal ranges of ankle 
motion, the Board is unable to conclude that more than 
moderate limitation of motion has been demonstrated.  
Significantly, full dorsiflexion has been reported with 
approximately one-half of normal plantar flexion.  The Board 
views such findings as representing essentially moderate 
limitation of motion which warrants a 10 percent under 
Diagnostic Code 5271.  Moreover, while noting that additional 
functional loss due to pain, fatigue, weakness, and 
incoordination must also be considered, there is no evidence 
to support a finding of such additional functional loss so as 
to more nearly approximate marked limitation of motion.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the Board recognizes that the 
veteran has complained of left ankle pain with flare-ups.  
While the Board does not doubt that the left ankle disability 
is productive of such symptomatology, there is no supporting 
evidence that there is such additional functional loss, 
including during flare-ups, so as to warrant a finding of 
marked limitation of function.  The Board notes here that the 
April 1998 VA examiner stated that the veteran's left ankle 
disability was productive of only minimal impairment in 
function.

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for the left ankle 
disability, the benefit-of-the-doubt doctrine does not apply, 
and an evaluation in excess of the currently assigned 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis. Although the veteran 
has stated that his left ankle disability has caused him to 
miss 60 days of work in the prior twelve months, the veteran 
has offered no support for this contention other than his own 
statements.  Even if the veteran did miss work, there is no 
supporting evidence that such work absences were related to 
his left ankle disability.  It has not been shown that the 
veteran's left ankle disability, alone, has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

